Per Curiam.

The complaint was dismissed after trial solely on the ground that subdivisions 1 and 10 of section 31 of the Personal Property Law constituted a defense to plaintiff’s cause of action. Though the Statute of Frauds would apply to this suit if it were brought upon an express contract, it would not constitute a defense to an action, such as this, brought in quantum meruit to recover for services rendered. Plaintiff may be entitled to recover, reasonable compensation for services actually rendered by him. (Harmon v. Peats Co., 243 N. Y. 473; Elsfelder v. Cournand, 270 App. Div. 162; Parver v. Matthews-Kadetsky Co., 242 App. Div. 1.) Whether plaintiff rendered any services and, if rendered, whether they had any value whatever are matters which must await determination upon a full adducement of the facts. Judgment reversed and a new trial ordered, with costs to appellant to abide the event.
Peck, P. J., Dore, Cohn and Callahan, JJ., concur.
Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event.